                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

CURTIS HORTON                                                              PETITIONER
ADC #106534

v.                          CASE NO. 5:17-CV-00322 BSM

WENDY KELLEY, Director,
Arkansas Department of Correction                                         RESPONDENT


                                           ORDER

       After de novo review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended disposition [Doc. No. 15] is adopted, and petitioner Curtis Horton’s

petition [Doc. No. 1] is dismissed. The objection [Doc. No. 18] is overruled because

AEDPA’s one-year statute of limitations is constitutional. See Smith v. Norris, No. 5:07-CV-

00152 JLH, 2007 WL 4149803 at *3 (E.D. Ark. Nov. 19, 2007) (citing Miller v. Marr, 141

F.3d 976 (1998)). A certificate of appealability will not issue, and an in forma pauperis

appeal would not be taken in good faith.

       IT IS SO ORDERED this 4th day of March 2019.



                                                   UNITED STATES DISTRICT JUDGE
